344 S.W.3d 783 (2011)
Michael E. RAUCH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72314.
Missouri Court of Appeals, Western District.
May 10, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 31, 2011.
Application for Transfer Denied August 30, 2011.
Michael E. Rauch, pro se.
Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division One: THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Michael Rauch appeals the circuit court's denial of his post-conviction motion to reopen his Rule 24.035 post-conviction proceedings. Rauch claims that he was entitled to reopen his post-conviction case because he was abandoned by post-conviction counsel. The judgment is affirmed. Rule 84.16(b).